NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                        November 12, 2015

      Hon. Darrell Wayne Cook                      Hon. Tom Wilkins
      Darrell W. Cook & Associates                 Law Office of Tom Wilkins
      One Meadows Bldg                             3900 N. 10th Street, 1010
      Dallas, TX 75206-4034                        P. O. Box 3609
      * DELIVERED VIA E-MAIL *                     McAllen, TX 78502-3609
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00321-CV
      Tr.Ct.No. C-5619-13-E
      Style:    Michael J. Rogers v. RREF II CB Acquisitions, LLC


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Monday, January 11,
      2016.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch